Citation Nr: 0733146	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  03-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for compensation under 38 U.S.C. § 1151 for decreased 
vision of the right eye.


REPRESENTATION

Appellant represented by:	Mr. Michael R. Viterna, 
Attorney


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina - which denied the veteran's petition to reopen a 
previously denied claim for § 1151 compensation for decreased 
vision in his right eye.

The Board remanded this case in February 2004 to attempt to 
obtain private and VA clinical records and for compliance 
with the Veterans Claims Assistance Act (VCAA), which was 
signed into law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The RO (actually, the Appeals 
Management Center (AMC)) completed the development requested, 
continued to deny the claim, and returned the case to the 
Board for further appellate consideration.

The Board issued a decision in March 2005 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2006, his 
attorney and VA's Office of General Counsel - representing 
the Secretary, filed a joint motion asking the Court to 
vacate the Board's decision and remand the case for 
readjudication in compliance with directives specified.  This 
included providing additional VCAA notice to comply with two 
then recent precedent decisions - Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court granted the joint motion for 
remand in a March 2006 order and returned the file to the 
Board.

To comply with the Court's order, the Board, in turn, again 
remanded the veteran's claim to the RO in February 2007 via 
the AMC in Washington, DC.  The RO again completed the 
necessary development, continued to deny the claim, and has 
since returned the case to the Board for readjudication.




FINDINGS OF FACT

1.  The veteran was notified in April 1996 of a March 1996 
rating decision denying entitlement to compensation under 38 
U.S.C. § 1151 for decreased vision due to VA surgery in March 
1995 for a right eye disorder; the decision determined there 
was no additional disability inasmuch as any further decrease 
in right eye vision was a necessary consequence of the 
treatment.  The veteran did not initiate an appeal of that 
decision.

2.  The additional evidence received since that March 1996 
rating decision is cumulative or redundant of the evidence of 
record when that decision was issued or does not suggest the 
veteran has additional disability of the right eye - not a 
necessary consequence, due to the VA surgery in March 1995.


CONCLUSIONS OF LAW

1.  The RO's March 1996 decision denying compensation under 
38 U.S.C. § 1151 for decreased vision due to VA surgery in 
March 1995 for a right eye disorder is final.  38 U.S.C.A. § 
7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  New and material evidence has not been received since 
that March 1996 rating decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156, 
revised effective August 29, 2001.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  The 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  As already alluded to, the Board 
has twice remanded this case for compliance with the VCAA, 
initially in February 2004 and more recently in February 
2007.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); and Charles v. 
Principi, 16 Vet. App. 370 (2002).  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

During the pendency of this appeal, on March 31, 2006, the 
Court also issued Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court held, with regard to a petition to reopen a finally 
decided claim, the VCAA requires VA to provide the veteran 
with notice of the evidence necessary to substantiate the 
element or elements required to establish the claim that were 
found insufficient in the previous denial (i.e., material 
evidence).  Kent, 20 Vet App. at 10.  On June 14, 2006, VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).



The RO sent the veteran an initial VCAA notice letter in 
February 2004.  However, that letter incorrectly informed him 
that he had to meet the current (as opposed to former) 
standard for new and material evidence, keeping in mind he 
had filed his petition to reopen his claim in September 2000, 
so prior to the August 29, 2001, effective date of the change 
to the revised version of 38 C.F.R. § 3.156(a).  See 66 Fed. 
Reg. 45,620.  Still, though, this has been rectified since 
the October 2004 supplemental statement of the case (SSOC), 
as well as an additional VCAA notice letter in April 2007, 
informed him of the correct legal standard.  Moreover, the 
April 2007 letter specifically informed him that he needed to 
submit new and material evidence to reopen his claim and 
explained the particular kind of evidence needed to overcome 
the prior deficiency.  That letter also apprised him of the 
evidence VA would assist him in obtaining, the evidence it 
was expected he would provide, and specifically requested 
that he submit any evidence in his possession pertaining to 
his claim.  Thus, the content of those letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1), as specified in Pelegrini II, Kent, and the 
other precedent decisions mentioned.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim.  This particular 
claim at issue - for § 1151 compensation, is akin to a claim 
for service connection because, if granted, the veteran's 
disability will for all intents and purposes be treated as 
though it is related to his service in the military (i.e., 
service connected).  The five elements of a service-
connection claim are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess and Dunlap, the Court held that, upon receipt of 
an application for a service-connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

The veteran received this information concerning the 
downstream disability rating and effective date elements of 
his claim in the April 2007 letter, so he has been provided 
the requisite Dingess and Dunlap notice.  In any event, since 
the Board will conclude below that he has not submitted new 
and material evidence to reopen his claim, any questions as 
to the appropriate downstream disability rating or effective 
date to be assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, No. 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  That said, even if 
there was an error insofar as providing timely notice, i.e., 
before the initial adjudication of the claim, it is possible 
to mitigate this error by providing the required notice and 
then readjudicating the claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless held that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims, and 
therefore found that the error was harmless).

In this particular case at hand, fully-compliant VCAA notice 
was not provided until the April 2007 letter, so obviously 
well after the RO's initial adjudication of the claim in 
August 2001 and preferred sequence of events.  But again, in 
these type situations, the Court has made clear that VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew - as if the initial decision 


was never issued.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice, 
followed by readjudication of his claim, such that he is not 
prejudiced.  See again Mayfield IV, No. 07-7130 (Fed. Cir. 
Sept. 17, 2007); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

Here, the April 2007 notice letter provided the veteran ample 
opportunity to respond before the most recent June 2007 SSOC, 
wherein the RO readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, SOC, and prior SSOCs.  So under 
these circumstances, the Board finds he was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice."  See Pelegrini II, 18 
Vet. App. at 122-24 and Prickett, 20 Vet. App. at 376.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address 
whether new and material evidence has been submitted to 
reopen the claim.

Analysis

The veteran's initial claim for compensation under 38 U.S.C. 
§ 1151 was considered denied by the RO in March 1996.  He did 
not appeal that decision.  Thus, it became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.

At the time of that March 1996 rating decision the provisions 
of 38 U.S.C.A. § 1151 provided that, where there was no 
willful misconduct by the veteran, as in this case, 
additional disability resulting from VA hospitalization, 
medical or surgical treatment causing injury, or aggravation 
thereof, was compensated as if 
service-connected.  While the statute required a causal 
connection, not every additional disability was compensable 
because 38 C.F.R. § 3.358(c) provided that it was necessary 
to show that additional disability was actually the result of 
a disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  The provisions 
of 38 C.F.R. § 3.358(b)(2) provided that compensation was not 
warranted for the continuance or natural progress of a 
disease or injury.  And 38 C.F.R. § 3.358(c)(3) now provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, his representative.  
The necessary consequences are those that are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.

In sum, at the time of the RO's 1996 initial denial of the 
claim, § 3.358(c)((3) (implementing 38 U.S.C. § 1151) was 
interpreted as requiring a showing of fault on the part of 
VA.  The fault requirement was subsequently invalidated by 
the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 
L.Ed2d 462, but then reinstated by an amendment to section 
1151 in Pub.L. 104-21, Title IV, § 422(a), Sept. 26, 1996, 
110 Stat. 2926.  The amendment to section 1151 was made 
applicable to all claims filed on or after October 7, 1997.

Here, the veteran filed his petition to reopen his claim for 
§ 1151 compensation in September 2000, so after this October 
1997 cut-off date.  Nevertheless, the Board need not reach a 
finding regarding fault in the determination of whether to 
reopen his claim.  This is because when, prior to the 
enactment of the revised 38 U.S.C. § 1151 instituting a fault 
requirement, there was a prior denial of compensation under 
38 U.S.C. § 1151 on a basis other than a lack of fault, then 
the prior determination never applied the subsequently 
invalidated provisions regarding fault.  


Thus, the invalidated version of 38 C.F.R. § 3.358(c)(3) had 
never been applied and, so, new and material evidence is 
required to reopen the claim.  See Boggs v. West, 11 Vet. 
App. 334, 342 - 43(1998) (in such circumstances the 
subsequent change in the law, eliminating fault [prior to the 
statutory reinstitution of fault] brought about in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Brown v. Gardner, 
513 U.S. 115, 115 S.Ct. 552, 130 L.Ed2d 462, did not amount 
to a new basis for entitlement to benefits within the meaning 
of Spencer v. Brown, 4 Vet. App. 283, 286 -87 (1993), aff'd, 
17 F.3d 368 (Fed. Cir.1994); but see Routen v. West, 142 F.3d 
1434 (Fed.Cir1998) a change in evidentiary standards to a 
claim is not new and material evidence nor an intervening 
change in law creating a new basis for entitlement).

So, this, in turn, means there must be new and material 
evidence to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's March 1996 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).

Since, however, the well-grounded requirement was eliminated 
by the VCAA, the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate the claim on the 
full merits because, for the reasons mentioned, VA has 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received prior to this cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, does 
not apply; instead, the former definition does.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



The RO's March 1996 decision noted the veteran had VA surgery 
the year prior, in March 1995, for advanced chronic open 
angle glaucoma with marked visual field defects in both eyes.  
The risks of the surgery were explained, especially because 
he was a high-risk patient.  Following the procedure, his 
visual acuity was less than prior to the surgery, and this 
was presumed to be due to hypotomy.  
His post-operative decrease in visual acuity was considered 
to be a necessary consequence of the VA treatment he had 
received.

Since that 1996 rating decision, numerous additional medical 
records have been received.  They include private and VA 
clinical records.  They show ongoing treatment for ocular 
pathology.  Additional VA outpatient treatment (VAOPT) 
records indicate the veteran had more ocular surgery in 
October 1995.  In February 1996 it was noted that he had 
experienced decreased vision, postoperatively, due to 
suspected hypotomy.  In July 1996 he was struck in his 
right eye by someone's fist.  A September 1997 letter from 
Dr. J. Robinson, Chief of Ophthalmology at the VA, indicated 
the veteran's glaucoma was stable but that he still required 
follow-up treatment every two to three months.  
In August 2000 the impressions were advanced chronic open-
angle glaucoma of the right eye with stable intraocular 
pressure and visual field vision, presbyopia, and epiretinal 
membrane of the right eye with mildly decreased vision.

In April 2001 the veteran's medical records since November 
1995 were reviewed by a VA Board Certified Ophthalmologist, 
and this included private clinical records from December 1999 
to September 2000 from Dr. Gilbert when the veteran was seen 
by Dr. Swendris.  In the reviewing VA physician's opinion the 
indications for surgery were appropriate, considering the 
veteran had progression of visual fields, was noncompliant 
with maximum medications, and his intraocular pressure was 
elevated.  The preoperative notes of two VA physicians 
indicated the risks and benefits of the glaucoma surgery were 
discussed with the veteran and, it appears, that all the 
risks were discussed - including potential loss of vision.  
It was noted that he understood these risks, as possible 
complications of the procedure, and that he requested to 
proceed with the surgery in spite of them.  Thus, it was the 
reviewing VA physician's opinion that the risks were 
discussed appropriately.


The operative note indicated the procedure went well and that 
there were no unusual circumstances in the immediate post-
operative period.  His vision slowly improved, and from July 
1996 to the then present his visual acuity was measured 
anywhere from 20/40 to 20/50, and at times measured as 20/30.  
The reviewing physician did not find anytime when there was a 
progression of the visual field, although there was a note 
that the visual fields were unreliable due to the veteran's 
inability to cooperate fully during visual field testing.  
The reviewing physician's opinion was that the treatment was 
appropriate and at no time was there inappropriate treatment.  
The veteran's operative and post-operative courses were 
normal and it was felt that he had a good result from the 
surgery with controlled intraocular pressure, nonprogression 
of visual field, and nonprogression of optic nerve cupping 
with not significant visual loss.  His pre-operative visual 
acuity was 20/30 and his then recent, post-operative, visual 
acuities ranged from about 20/30 to 20/50.  So it was not 
evident he had experienced any significant permanent 
visual loss since the surgery.

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing Evans 
v. Brown, 9 Vet. App. 273, 283 (1996)), it was held that, as 
to the probativeness inquiry of new and material evidence, 
the new evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
the last final disallowance of the claim, but need not be 
probative of all elements required for the award.

Here, the additional evidence submitted and otherwise 
obtained since the RO's March 1996 decision still does not 
suggest the veteran has additional disability attributable to 
his March 1995 VA surgery or that, even if he does (such as 
by assuming all additional evidence is credible, as required 
by the holding in Justus) this additional disability - 
including in particular the slight post-operative decrease in 
his visual acuity, is the result of carelessness, negligence, 
lack of proper skill, 


or error in judgment in the provision of his VA treatment or 
was not a necessary consequence of it - that is, a known, 
albeit unfortunate, potential complication.  So while this 
evidence may be considered new, it still is not material to 
his claim.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Cf. Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition, but 
not relating his current condition to service, are not 
material to issue of service connection and, therefore, are 
insufficient to reopen claim for service connection based on 
new and material evidence).

Aside from this, most of the veteran's arguments and those of 
his attorney essentially amount to the very same allegations 
made in March 1996, so merely reiterating them cannot serve 
as a basis for reopening the claim because they are not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  And even if 
their statements were new, they still would not be material 
because - as laymen, they do not have the necessary training 
and/or expertise to comment on medical-related issues.  
See Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Lastly, the veteran and his wife have recently stated that he 
did not want the surgery in March 1995.  So, in essence, they 
are contending he was somehow coerced into having the 
procedure.  But the March 9, 1995, VAOPT record (which the RO 
considered when even initially denying his claim in March 
1996) confirms that the risks of the surgery were clearly 
explained to him and, of equal or even greater significance, 
confirms that he consented to take these risks by signing a 
form that he "understands & requests to preceed [sic] with 
surgery."  Hence, these more recent statements from him and 
his wife, to the contrary, are insufficient to establish that 
he did not consent to the surgery and are found to be 
inherently incredible when viewed in the context of the total 
record.  See King v. Brown, 5 Vet. App. 19 (1993).

To permit the veteran to now recant his earlier consent to 
the surgery, despite the known risks involved (including, 
again, the potential for a decrease in his visual acuity, 
however slight) simply on the grounds that he never made that 
concession would go against the fundamental requirement of 
38 C.F.R. § 3.156(a) that the Board consider this sudden 
change in testimony in light of all of the evidence of 
record, both new and old.

Since, for these reasons and bases, the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit 
of the doubt doctrine is inapplicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

ORDER

The petition to reopen the claim for § 1151 compensation for 
decreased vision of the right eye is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


